The parties to the order or contract of April 15, 1913, had the right at the time of completing the sale to abandon the terms mentioned therein or modify them in any respect they saw fit. It is undisputed that they did modify those terms. The conditional sale agreement therein mentioned did not come into existence. It was abandoned, and cannot be enforced. The parties concluded to secure the balance of the purchase price remaining unpaid by means of a chattel mortgage. This was done and the rights of the parties are fixed by the terms of the chattel mortgage which was executed, and not by the supposititious terms of a conditional sale agreement which never existed. Thomas, Mills, Putnam, Kelly and Jaycox, JJ., concurred.